DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1174" and "1175" have both been used to designate “changing a cross-line position” in figure 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 23 is rejected based on the rejection of the base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 22 and 23 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grenie et al (EP 3088919A1).
 	With respect to claim 1, Grenie et al teach a method comprising: determining, for a first source coupled to a first marine survey vessel, an actuation location relative to a position of a second marine survey vessel marine to enhance illumination of a subsurface location based on a survey route of the second marine vessel and a priori data of the subsurface location, wherein the second marine survey vessel is towing a receiver (e.g. pars 0024 and 0028); and navigating the first marine survey vessel along a survey route of the first marine survey vessel to the actuation location during a marine survey by 
 	With respect to claim 2, Grenie et al teach wherein navigating the first marine survey vessel to the actuation location comprises changing a bottom speed of the first marine survey vessel relative to a bottom speed of the second marine survey vessel (pars 0028 and 0038-0041).
 	With respect to claim 3, Grenie et al further teach performing a first portion of a marine survey using a second source not coupled to the first marine survey vessel and not using the first source; and performing a second portion of the marine survey using the first and second sources (pars 0048, 0050 and 0056).
 	With respect to claim 4, Grenie et al teach the method of the claim 3, further comprising during the first portion of the marine survey, maintaining an approximate constant distance between the first marine survey vessel and the second marine survey vessel; and during the second portion of the marine survey, navigating the first marine survey vessel to the actuation location (pars 0048, 0050 and 0056).   
 	With respect to claim 8, Grenie et al teach adjusting a position of a second source coupled to the second marine survey relative to the second marine survey in an in-line direction or cross-line direction to further enhance illumination of the subsurface location (0038-0040 and 0048). 
 	With respect to claim 22, the claim having the same subject matter corresponding to the claim 1 above, therefore, the claim 22 is rejected by the same reasons and cited references as indicated in the claim 1 above (further see defected by the 35 U.S.C. 112 as set forth above).
 	With respect to claim 23, Grenie et al teach wherein determining the actuation location comprises determining the actuation location offshore or onshore (e.g. pars 0021 and 0028).

Claim 11-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malling et al (US 20160238730).
With respect to claim 11, Malling et al teach a method comprising: during a first portion of a marine survey: actuating a first source coupled to a first marine survey vessel to perform the marine survey (e.g. pars 0015 and 0019); determining a subsurface location having an illumination below a threshold (par 0015, “The manipulation to be performed may be determined dynamically during data acquisition” that recorded data is compared to a criteria which is considered as a threshold); and during a second portion of the marine survey: activating a second marine survey vessel from a standby mode (pars 0040-0041, a non-firing source is considered to be in a standby mode) in response to determining the subsurface location having the illumination below the threshold; and actuating a second source coupled to the second marine survey vessel  at the actuation location (pars 0015-0016, 0019…changing depth and/or lateral positioning…activating an energy source …in response to a change in distribution of the target beneath the bottom of the body of water).
 	With respect to claims 12 and 16, the subject matter of the claimed invention as recite in the claims 12 and 16 are corresponding to the claim 11, therefore, the claims 12 and 16 are rejected by the same reasons and cited references as indicated in the rejection of the claim 11 above.
 	With respect to claim 13, Malling et al teach wherein the instructions executable to determine whether the illumination is below the threshold comprise instruction executable to determine whether the illumination of the subsurface location from a previous marine survey of the subsurface location is below the threshold, and wherein the instructions executable to determine the plurality of actuation locations comprise instructions executable to determine the plurality of actuation locations for a marine survey of the subsurface location yet to be performed (pars 0015 and 0027-0028, “The manipulation to be performed may be determined dynamically during data acquisition” that recorded data is compared to a criteria which is considered as a threshold, and subsurface location performed).
 	With respect to claim 14, Malling et al teach wherein the instructions determine whether the illumination is below the threshold comprise instructions executable to determine whether the 
 	With respect to claim 15, Malling et al teach for each respective one of the plurality of possible actuation locations, estimate an illumination of the subsurface locations based on a priori data of the subsurface location, and to determine the plurality of actuation locations comprise instructions executable to: determine whether the estimated illumination of each respective one of the plurality of possible actuation locations is at least the threshold (pars 0015 and 0027-0028, 0041 “The manipulation to be performed may be determined dynamically during data acquisition” that recorded data is compared to a criteria which is considered as a threshold, and actuation location performed); and responsive to a determination that the estimated illumination of a respective one of the plurality of possible actuation locations being at least the threshold, include the respective one of the plurality of possible actuation locations in the plurality of actuation locations (pars 0015 and 0027-0028 and 0048, “The manipulation to be performed may be determined dynamically during data acquisition” that recorded data is compared to a criteria which is considered as a threshold, and actuation location performed). 
 	With respect to claim 17, Malling et al teach wherein the first marine survey vessel is configured to change position and bottom speed of the first marine survey vessel, relative to a position and a bottom speed of the second marine survey vessel, according to the survey route of the first marine survey vessel (pars 0015, 0028, 0038, 0041…changing depth and/or lateral positioning…activating an 
 	With respect to claim 20, Malling et al teach wherein the computing system is onboard the first or second marine survey vessel (pars 0038, 0041).
  	 
Claims 5-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grenie et al in view of Malling et al.
 	With respect to claims 5-6, the Grenie et al teach the features of the claimed invention but silent about a standby mode in response. However Malling et al teach this limitation (determining a subsurface location having an illumination below a threshold (par 0015, “The manipulation to be performed may be determined dynamically during data acquisition” that recorded data is compared to a criteria which is considered as a threshold); and during a standmode econd portion of the marine survey: activating a second marine survey vessel from a standby mode (pars 0040-0041, a non-firing source is considered to be in a standby mode) in response to determining the subsurface location having the illumination below the threshold; and actuating a second source coupled to the second marine survey vessel  at the actuation location (pars 0015-0016, 0019…changing depth and/or lateral positioning…activating an energy source …in response to a change in distribution of the target beneath the bottom of the body of water). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Grenie et al with the standby mode operation as taught by Malling to capability to change the locations in manner.
 	With respect to claim 6, the Grenie et al teach the features of the claimed invention but silent about threshold. However Malling et al teach this limitation (determining a subsurface location having an illumination below a threshold (par 0015, “The manipulation to be performed may be determined dynamically during data acquisition” that recorded data is compared to a criteria which is considered as 
 	With respect to claims 7, 9 and 10, Grenie et al teach the features of the claimed invention as recited in the claim 1 above, but silent further limitaions discloses in the claims 7, 9 and 10. However, Malling et al teach these limitations in pars 0034, 0037 and 0040, which considered a raytracing is commonly practice for monitoring the distribution of target. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Grenie et al with the actuation location using raytracing for interpretating a geology of the subsurface locations with velocity model operation as taught by Malling to improve an accuracy of the locations.
 	
 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Malling et al in view of Geinie et al.
 	With respect to claim 19, Malling et al teach the features of the claimed invention (e.g. pars 0048, 0050 and 0056)  but silent about autonomous vessel and navigate the survey route and activate the source at the actuation location along the survey route of the first marine survey vessel. However, Grenie et al teach these operation (e.g. pars 0015, 0027-0028). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Malling et al with the autonomous vessel and navigate the survey route and activate the source at the actuation .
Allowable Subject Matter
Claims 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toennessen (US 20060176774) discloses apparatus and methods for controlling position of marine seismic sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/BRYAN BUI/Primary Examiner, Art Unit 2865